Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Documents Examined
The abstract, specification, drawings and claims of August 11, 2020 are being examined.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding Claim(s) 1, the prior art fails to anticipate or fairly suggest a compaction device, wherein the first front end pivot linkage has a different length from the first rear end pivot linkage, combined with the rest of the claim language.
Regarding Claim(s) 17, the prior art fails to anticipate or fairly suggest a method for operating a compaction device, wherein the first front end pivot linkage has a different length from the first rear end pivot linkage, combined with the rest of the claim language.
Regarding Claim(s) 18, the prior art fails to anticipate or fairly suggest a compaction device, comprising: a first front end upper toggle pivot linkage, a first rear end upper toggle pivot linkage, a first front end base toggle pivot linkage, a first rear end base toggle pivot linkage and a first pull arm connected to the first front end upper toggle pivot linkage, the first rear end upper toggle pivot linkage, the first front end base toggle pivot linkage, and the first rear end base toggle pivot linkage, combined with the rest of the claim language.
USPN 3968818 discloses an upper structure, base structure, pivot linkages and an actuator, yet fails to disclose that the front end pivot linkage has a different length from the rear end pivot linkage.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. USPN 735209 discloses a compaction device having pivot linkages, as does USPN 2010220 and 3096081. US Pub 20220184631 A1 discloses a shaker table similar to applicants.

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM RAY HARP whose telephone number is (571)270-5386. The examiner can normally be reached Monday-Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MCCULLOUGH can be reached on (571) 272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM R HARP/Primary Examiner, Art Unit 3653